Citation Nr: 0426994	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-11 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of 
cervical discectomy with radiculopathy of the upper right 
extremity.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tremors of the 
lower extremities. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

WITNESSES AT HEARING ON APPEAL
Appellant and wife
ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1946 to 
December 1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs Regional Office (RO). 

In August 2003, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is now part of the record. 

At the hearing, the veteran raised the issue of service 
connection for tinnitus, which is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  Service connection for residuals of cervical discectomy 
with radiculopathy of the upper right extremity was denied by 
a decision by the Board in August 1979.

2.  Evidence added to the file since the August 1979 Board 
decision does not relate to unestablished facts necessary to 
substantiate the claim for a disability of the cervical 
spine, i.e., a nexus between an in-service event and the 
current disability of the cervical spine, and, therefore, 
does not raise a reasonable possibility of substantiating the 
claim. 

3.  Current hearing loss is not shown.  

4.  Tremors of the lower extremities did not have onset 
during service and the tremors are unrelated to any injury, 
disease, or event in service.   



CONCLUSIONS OF LAW

1.  Evidence received since the August 1979 Board decision is 
not new and material and the claim of service connection for 
residuals of cervical discectomy with radiculopathy of the 
upper right extremity is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

2.  Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  Tremors of the lower extremities tremor were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107(b)  (West 2002); 38 C.F.R. § 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim. 

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

The veteran filed his claims of service connection in August 
2001 and the RO adjudicated the claim in March 2002.  The RO 
notified the veteran of the VCAA in February 2003.  As the 
VCAA notice came after the adjudication of the claim, it does 
not met the pre-adjudicatory provision of the VCAA.  However 
in this case, the defect in the sequence of the notice is not 
prejudicial to the veteran because the VCAA notice once given 
cured the procedural defect as it relates to notice of the 
evidence needed to substantiate the claims and the relative 
responsibilities of VA and the veteran to obtain evidence.  
Also, additional notice relevant to the VCAA was provided in 
the April 2003 statement of the case as it relates to the 
claim to reopen.  In the statement of the case, the veteran 
was notified that he had to submit new and material evidence, 
which was defined, on the claim of service connection for a 
disability of the cervical spine. 

For these reasons, the Board finds that the out-of-time VCAA 
notice was not prejudicial to the veteran's claim and did 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice). 

As for the notices to respond within a specified time, 
38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) authorizes 
the Secretary of VA to make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

As for the provision to provide any evidence in his 
possession, the April 2003 statement of the case contained 
the pertinent provision of 38 C.F.R. § 3.159. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

Factual Background 

Except for the report of separation examination, the service 
medical records are presumed to have been destroyed by fire.  
On separation examination, no musculoskeletal defect was 
noted and hearing as measured by whispered voice was 15/15 
bilaterally.

After service, the veteran submitted a claim of service 
connection for a back disability in September 1978.  

In a letter, dated October 1978, W. G. H., M.D., stated that 
the veteran underwent an anterior cervical discectomy in 
April 1971 and that the veteran was treated for peripheral 
occlusion disease in February 1978. 

On VA examination in October 1978, the examiner noted that 
the veteran had a cervical discectomy with fusion in April 
1971.  As a residual of the surgery, the veteran had cervical 
pain, numbness, and loss of sensation in the right upper 
extremity.  The veteran expressed the belief that his 
problems were related to spinal taps done in service, but the 
examiner informed the veteran that spinal taps were not 
performed in the cervical spine.  The examiner did find a 
tremor in the upper and lower extremities, which the veteran 
stated began in 1971.  X-rays revealed bony fusion between 
the 4th and 5th cervical vertebral bodies and degenerative 
changes.

The diagnoses were residuals of cervical discectomy with 
right radiculopathy and tremors of unknown etiology. 

Also, on VA examination in October 1978, no hearing loss was 
noted. 

In a letter, dated in December 1978, T. K., M.D., stated that 
the veteran complained of neck pain with left arm weakness 
and tremor of the hands with onset noted in 1976.  The 
impressions were cervical radiculopathy and an essential 
tremor. 
 
In a January 1979 rating decision, the RO denied service 
connection for a disability of the cervical spine.  On appeal 
to the Board, the Board in an August 1979 decision held that 
there was no medical evidence to suggest that the veteran had 
cervical disc disease had during service or until many years 
after service.  The Board also found that any spinal tap in 
service would not have caused a cervical spine injury.  

Additional Evidence Since the August 1979 Board Decision

In August 2001, the veteran submitted his current claims of 
service connection.  A summary of the additional evidence 
presented in conjunction with the current claim is provided 
below.  

Private medical records reveal that veteran underwent 
anterior cervical discectomy and fusion in April 1971.  At 
the time, the veteran complained of pain in the left shoulder 
and left arm and numbness and tingling in the fingers.  The 
veteran gave a history of onset with an automobile accident 
in 1953-1954, followed by numbness in the left hand of 
several years' duration.

In October 2001, in a statement in support of his claim, the 
veteran asserted that his back problem has been ongoing for 
20 or more years.  

In a statement received in 2002, W. C. W., who had served 
with the veteran, recalled putting the veteran to bed after 
the veteran had received an injection that missed a vein.  

In an August 2003 statement, the veteran asserted that his 
medical condition was misdiagnosed in service and that he was 
treated with massive doses of penicillin and injections with 
other medications.  He stated that, on one occasion, he was 
given an injection that missed the vein and caused severe 
pain and disorientation and that he received numerous spinal 
taps. 

At the hearing in August 2003, the veteran testified that in 
service he was erroneously diagnosed with a venereal disease 
for which he received many spinal taps and that after his 
discharge he only noticed a sting in his back and was able to 
work, but the problem became progressively worse with pain 
radiating down the arm in the late 1940s or early 1950s.  He 
also testified that several private physicians had attributed 
his current medical problems to the shots and treatment in 
service and that the spinal taps resulted in his present 
cervical disc disease. 

The veteran also testified that he is unable to hear certain 
tones and that he was exposed to noise trauma while in 
service and that his current hearing loss was caused by 
treatment in service. 

The testified that the lower extremity tremors began after 
his surgery in 1971 and that the cervical discectomy was in 
the same area of the spinal taps during service. 

The veteran's wife testified that the veteran was 
hospitalized frequently in 1954 and that the veteran's 
tremors were present when he came out of the service.

Analysis
New and Material 

The Board is without legal authority to analyze the merits of 
a previously denied claim unless new and material evidence 
has been presented.  38 U.S.C.A. § 5108.  Accordingly, the 
Board will determine whether new and material evidence has 
been presented.  
New and material evidence means existing evidence not 
previously submitted to agency decision makers and evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003). 

Newly presented evidence need not be probative of all the 
elements required to award the claim, but need only be 
probative in regard to each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996).

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Evidence added to the file since August 1979 consists of 
private medical records from the 1970s, a lay statement, and 
testimony by veteran and his wife. 
  
The private medical records from the 1970s, namely, 
pertaining to cervical disc surgery, are cumulative of 
evidence previously considered as this fact was already 
established by the evidence of record in the previous 
adjudication of the claim.  The additional records simply 
provide more detail about the nature of the surgery, but the 
records do not provide additional information, regarding the 
key issue, that is, whether the cervical disc disease was 
related to service.  For this reason, the evidence is not new 
and material. 

As for the lay statement, the statement is not material 
because it is also cumulative of the fact previously 
established and rejected as to the cause of the veteran's 
cervical disc disease, that is, the veteran's adverse 
reaction to injections, resulting in cervical disc disease.

As of the veteran's statements and testimony, they are also 
cumulative of previous assertions that have been considered 
and rejected.  To the extent that the statements and 
testimony are offered in the context of relating the current 
condition to service, a layperson is not qualified to offer a 
medical opinion on a medical question, such as the etiology 
of the disability.  

As for the spouse's testimony, while credible, to the extent 
that the testimony is offered as providing a link between a 
current disability and service, as a layperson she is not 
qualified to express an opinion that requires medical 
expertise.  Where, as here, resolution of the issue turns on 
a medical matter, unsupported lay testimony, cannot serve as 
a predicate to reopen the previously disallowed claim and the 
claim cannot be reopened. 

Service Connection
Bilateral Hearing Loss and Tremors of the Lower Extremities

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

The first part of the Hickson analysis is medical evidence of 
a current disability.  In this case, there is no medical 
evidence of bilateral hearing loss either in service or after 
service.  Although the veteran testified about exposure to 
noise during service, he is not competent to offer a medical 
opinion or medical diagnosis.  In the absence of current 
hearing loss, there is no factual predicate upon which 
service connection may be established.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for hearing loss. 

As for tremors of the lower extremities, tremors were first 
documented in 1978, which satisfies the requirement of 
evidence of current disability.  The second part of the 
Hickson analysis requires medical evidence, or in some cases 
lay evidence, of in-service occurrence of a disease or 
injury.  In this case, there is no lay or medical evidence 
that the veteran had tremors during service.  As for 
testimony that the veteran had tremors when he came out of 
service, which supports the claim, the evidence against the 
claim consists of a history reported by the veteran that the 
tremors in the upper and lower extremities began in 1971 
after his disc surgery. 

As for the third part, there is no medical evidence of a 
nexus between the tremors and any injury, disease or event in 
service.

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim of service connection for 
tremors of the lower extremities. 


ORDER

As new and material evidence has not been present, the 
application to reopen the claim of service connection for 
residuals of a cervical discectomy with radiculopathy of the 
upper right extremity is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for tremors of the lower extremities is 
denied.




____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



